IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED "
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: JULY 9, 2020




                             2020-SC-000078-MR


JOHN GOBLE                                                          APPELLANT


                      ON APPEAL FROM COURT OF APPEALS
V.                       CASE NO. 2019-CA-001378-OA
                     SCOTT CIRCUIT COURT NO. 18-CR-00185


HON. JEREMY MATTOX, SCOTT CIRCUIT                                    APPELLEE
COURT JUDGE

AND

COMMONWEALTH OF KENTUCKY                             REAL PARTY IN INTEREST



                     MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

      John Goble appeals from the Court of Appeals’ denial of his petition for a

writ of mandamus to force Judge Jeremy Mattox of the Scott County Circuit

Court to dismiss the indictment against him in Scott County case number 18-

CR-185. Finding the issue to be moot, we affirm the Court of Appeals, albeit on

different grounds.

                                I. BACKGROUND

      Goble was the Scott County Coroner when complaints were made against

him regarding narcotics, firearms, and the misuse of county property. An

investigation was initiated, and the Commonwealth’s Attorney’s Office for the

16th Circuit, which includes Bourbon, Scott, and Woodford Counties, recused
itself from the case. The Fayette County Attorney then took over the

prosecution pursuant to a 2007 agreement between the two offices.1

       The Fayette County Attorney presented evidence in Goble’s case to the

grand jury on May 17, 2018.2 In June 2018, the grand jury returned an

indictment charging Goble with multiple offenses in Scott County case number

18-CR-185. Next, on September 24, 2018, Goble filed a Motion to Dismiss on

Procedural Grounds arguing, as he does to this Court, that a County Attorney

does not have the authority to conduct grand juiy proceedings or prosecute

felonies outside of his or her judicial district. Just four days later, on

September 28, 2018, the Office of the Attorney General sent a letter to the

Fayette County Attorney appointing him to represent the Commonwealth as

Special Prosecutor in this case.3 The circuit court denied Goble’s Motion to

Dismiss from the bench on December 3, 2018 and entered a written order to

that effect on July 1, 2019. In the court’s written order, it interpreted Kentucky

Revised Statute (“KRS”) 15.725(3), KRS 69.013, and KRS 15.730 as permitting

the Fayette County Attorney to serve as Special Prosecutor in this case and

found certain opinions from the Office of the Attorney General to be persuasive

in its analysis.



       1 A copy of the 2007 agreement is not included in the record before this Court.
       2 Many of the facts, including the dates, included in this Opinion are based on
the briefs of the parties, as the trial court record was not included in the record before
this Court.
       3 It is unclear from the record before this Court whether the Office of the
Attorney General had previously ratified the 2007 agreement in any way or whether
that office took any official action to appoint the Fayette County Attorney as Special
Prosecutor in this case prior to the September 28, 2018 letter.

                                            2
      On September 5, 2019, the grand jury issued a superseding indictment

against Goble in Scott County case number 19-CR-129,4 bringing the same

charges as those in case number 18-CR-185 but adding an additional count.

Subsequently, case number 18-CR-185 was dismissed. The date case number

18-CR-185 was dismissed is not clear from the record; however, the

Commonwealth’s brief states it was dismissed on September 16, 2019,5 the

same date Goble filed his Petition for a Writ of Mandamus in the Court of

Appeals.

      On September 16, 2019, Goble filed a Petition for a Writ of Mandamus in

the Court of Appeals. The Court of Appeals denied Goble’s writ petition, first

finding that the circuit court was acting within its jurisdiction and then finding

that the circuit court did not err in denying Goble’s Motion to Dismiss. Goble

then appealed to this Court as a matter of right.

                                     II. ANALYSIS

      The issuance of a writ is an extraordinary remedy, and we have always

been cautious and conservative in granting such relief. Grange Mut. Ins. v.

Trude, 151 S.W.3d 803, 808 (Ky. 2004), as modified (Dec. 1, 2004). The

Commonwealth not only argues that Goble has not met the standard for


        4 Goble’s Notice of Appeal to the Kentucky Supreme Court, filed February 17,
2020, indicates that a second superseding indictment was returned against Goble in
Scott County case number 19-CR-146. A search of CourtNet, the Court of Justice’s
online court records database, reveals that case number 19-CR-129 was dismissed
after the superseding indictment in 19-CR-146 was returned by the grand jury.
        5 The CourtNet record for Scott County case number 18-CR-185 indicates that
the charges were dismissed on September 16, 2019 but that a written order to that
effect was not entered until January 24, 2020. The exact date of the dismissal is not
determinative of this case, but the fact of the dismissal is.

                                          3
issuance of a writ, but also argues that Goble’s petition for a writ of mandamus

suffers from multiple fatal technical defects. We agree with the Commonwealth

in its argument that Goble’s petition for a writ of mandamus is moot.

      This Court undertook an extensive review of our mootness doctrine and

all of its exceptions in Morgan v. Getter, 441 S.W.3d 94 (Ky. 2014). In that case,

quoting Benton v. Clay, 233 S.W. 1041 (Ky. 1921), we described a “moot case”

as “one which seeks to get a judgment...upon some matter which, when

rendered, for any reason, cannot have any practical legal effect upon

a then existing controversy.” Morgan, 441 S.W.3d at 98-99 (quoting Benton,
233 S.W. at 1042) (internal quotation marks omitted). Here, even were we to

rule in Goble’s favor, it would have no practical legal effect as the indictment of

which Goble is seeking dismissal has already been dismissed.

      Kentucky Rule of Civil Procedure (“CR”) 76.26(l)(b) requires that in any

original action in an appellate court, which would include writs of mandamus,

a petition must be filed that includes “[t]he style and file number of the

underlying action.” CR 76.26(1)(d) mandates that the petition state the relief

sought. In this case, Goble’s Petition for a Writ of Mandamus included on its

cover sheet a statement that it was arising “from Scott Circuit Court Action No.

18-CR-185.” In its opening page, it asserted that “(t]he style of the underlying

action is Commonwealth v. Goble, Scott Circuit Court, Case Number 18-CR-

185.” Finally, in the “Relief Sought” section of his writ petition, Goble asked the

Court of Appeals “that a Writ be issued to direct Scott Circuit Court to dismiss

the indictment entered in the above-styled case.”


                                        4
      We note that in the “Memorandum of Authorities” section of his writ

petition, Goble acknowledged that a superseding indictment had been returned

against him on September 5, 2019 and asks that both the original indictment

and that superseding indictment be dismissed. However, Goble does not

include the case number for the superseding indictment anywhere in his writ

petition. It was not until his Notice of Appeal to the Kentucky Supreme Court,

after the Court of Appeals denied his writ petition, that Goble included the case

numbers for the superseding indictments. As such, Goble’s Petition for a Writ

of Mandamus is a request that the Court of Appeals order the Scott Circuit

Court to dismiss the indictment in Scott County case number 18-CR-185 only.

Because that indictment has already been dismissed, any writ would have no

practical legal effect, and therefore the action is moot.

      Though exceptions to the mootness doctrine exist, Goble does not argue

that any apply in this case, and therefore we will not analyze them in detail.

However, having reviewed these exceptions, we do not believe that any would

apply to these facts.

      This Opinion should not be construed to preclude Goble from bringing a

petition for a writ of mandamus from the case in which he currently faces an

indictment. Should he choose to do so, we urge both parties to provide the

Court of Appeals, and this Court if the Court of Appeals’ decision is appealed,

with the most complete record possible so that the deciding court will have

sufficient information upon which to decide the issue on the merits.




                                         5
                                 III. CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals’ denial of

Goble’s Petition for a Writ of Mandamus.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Fred E. Peters
Rhey Denniston Mills
Fred Peters Law Office


COUNSEL FOR APPELLEE, HON. JEREMY MATTOX, SCOTT CIRCUIT COURT
JUDGE:

Jeremy Michael Mattox

COUNSEL FOR REAL PARTY IN INTEREST, COMMONWEALTH OF
KENTUCKY:

Daniel Jay Cameron
Attorney General of Kentucky
Office of the Attorney General

Larry S. Roberts
Fayette County Attorney
Fayette County Attorney’s Office




                                       6
                                                                       I